Citation Nr: 1451474	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.M.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of that hearing is associated with the record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disorder that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has had bipolar disorder since his active duty service.

A review of the Veteran's service records shows no treatment for an acquired psychiatric disorder.  In 1986 the Veteran underwent Medical Evaluation Board (MEB) proceedings to be discharged for problems associated with flat feet.  

In October 1986 the Veteran was examined by a psychologist who noted "great problems coping with normal problems of everyday living."

A review of post-service VA and private treatment records shows that the Veteran has been treated continuously since June 2002 for bipolar disorder.

In May 2010 the Veteran was afforded a VA psychiatric examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a mental status evaluation, the examiner opined that it was "as likely as not, military service did not cause bipolar symptoms to develop for [the Veteran] at a level that would cause any impairment."  The examiner noted that the Veteran had been diagnosed with adjustment disorder during service due to symptoms related to his flat feet and was described as "somewhat neurotic and immature" but that he did not have a diagnosis of an acquired psychiatric disorder until 2006.

In January 2011 the Veteran submitted a statement of his regular VA treatment provider.  The treatment provider discussed the Veteran's in-service notations of "problems coping with normal problems of everyday living" and noted that "it is my opinion that this was the beginning of his bipolar illness."

Accordingly, considering the Veteran's diagnosis of bipolar disorder, his in-service notations of behavioral problems, and his VA treatment provider's January 2011 opinion providing a link between the Veteran's current diagnosis and active duty service, and giving him the benefit of the doubt, the Board finds that service connection for an acquired psychiatric disability is warranted.

ORDER

Service connection for an acquired psychiatric disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


